UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2134



KENT J. ASHTON,

                                                         Petitioner,

          versus


FEDERAL AVIATION ADMINISTRATION;      CITY   OF
CONCORD, NORTH CAROLINA,

                                                        Respondents.



                            No. 01-1562



KENT J. ASHTON,

                                                         Petitioner,

          versus


FEDERAL AVIATION ADMINISTRATION;      CITY   OF
CONCORD, NORTH CAROLINA,

                                                        Respondents.



On Petition for Review of Orders of the Federal Aviation Adminis-
tration. (16-99-09, 16-00-01)


Submitted:   September 13, 2001       Decided:    September 20, 2001
Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petitions denied by unpublished per curiam opinion.


Kent J. Ashton, Petitioner Pro Se. Kenneth P. Quinn, Frank San
Martin, FEDERAL AVIATION ADMINISTRATION, Washington, D.C.; Anthony
Alan Yang, Michael Jay Singer, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C.; Keith J. Merritt, David Betts Hamilton,
KILPATRICK STOCKTON, L.L.P., Charlotte, North Carolina, for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In these consolidated proceedings, Kent J. Ashton filed two

petitions for review of final agency decisions issued by the Asso-

ciate Administrator for Airports for the Federal Aviation Admin-

istration.    We have reviewed Ashton’s arguments, the record, and

the orders issued by the Director, Office of Airport Safety and

Standards, and the Associate Administrator and find no reversible

error.     Accordingly, we deny the petitions for review.   We deny

motions to strike informal briefs and grant Ashton’s motion to file

a corrected informal brief. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                  PETITIONS DENIED




                                  3